Case 1:20-cv-21254-BB Document 48 Entered on FLSD Docket 07/09/2021 Page 1 of 20




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA


      SECURITIES AND EXCHANGE COMMISSION                         )
                                                                 )
                                    Plaintiff,                   )
                                                                 )
      v.                                                         )
                                                                 )
      JUSTIN W. KEENER D/B/A JMJ FINANCIAL,                      )
                                                                 )   No. 20-cv-21254
                                    Defendant.                   )
                                                                 )   Hon. Beth Bloom
                                                                 )
                                                                 )
                                                                 )
                                                                 )


           PLAINTIFF SECURITIES AND EXCHANGE COMMISSION’S RESPONSE IN
                  OPPOSITION TO DEFENDANT’S MOTION TO COMPEL
                            AND MEMORANDUM OF LAW


                                          INTRODUCTION

            After a discovery hearing on June 18, 2021, Magistrate Judge Louis ordered the SEC to

  search for and produce certain documents relating to communications that SEC staff in the

  Division of Trading and Market’s Office of Interpretation and Guidance may have had with

  third-party members of the public. Mag. Judge Louis Order on Discovery Dispute, June 22,

  2021 (“June 22 Order”). 1



  1
    The SEC had previously confirmed that none of the potentially responsive materials related to
  Defendant or his business activities. By their nature, these materials comprise informal
  questions the staff received—and any nonpublic and expressly non-binding answers they
  provided—over an eight-year period from the public at-large regarding an online Guide the SEC
  provides as a service to the public. Specifically, the materials concern questions and staff
  responses to questions about “Who is a Dealer” in the online Guide to Broker-Dealer
  Registration (“Guide”) at https://www.sec.gov/reportspubs/investor-
  publications/divisionsmarketregbdguidehtm.html. See Ex. 1.
Case 1:20-cv-21254-BB Document 48 Entered on FLSD Docket 07/09/2021 Page 2 of 20




         The SEC has now produced the non-privileged documents that resulted from the two

  search terms Judge Louis ordered (“apple” and “convertible”). Searching for, reviewing, and

  compiling these documents from just those two search terms required manually reviewing over

  1,250 “hits” in the databases for the Office of Interpretation and Guidance, which took several

  SEC attorneys more than 36 hours. See Ex. 2, at ¶ 7 (Declaration of Bonnie Gauch) (“Gauch

  Declaration” or “Gauch Decl.”). 2

         Defendant now has filed a motion to compel (“Def.’s Mot. Compel”) searches for

  documents containing any of 14 additional terms. Defendant’s motion should be denied.




  2
    While assisting in the preparation of this declaration, we discovered yesterday (July 8, 2021)
  that one of two databases in the Office of Interpretation and Guidance has more search
  functionality than we previously understood. We had previously informed counsel for
  Defendant on several occasions, and the Court during the June 18, 2021 discovery hearing, that
  no database for that office supported Boolean searches. That statement was accurate for the
  database that covers the period from January 2013 through February 2015. The statement was
  incorrect as to the database that covers March 2015 through the present.

  Yesterday, July 8, 2021, we learned that the more recent documents are in a database that may be
  searched using more than one term and with some Boolean operators (such as “and,” “or,” etc.).
  When we represented to defense counsel and the Court that Boolean searches were not possible
  for either database, we believed this was completely accurate. We regret this unfortunate error.
  In an effort to remedy this situation, we informed counsel for Defendant promptly (on July 8,
  2021, the same day that we learned of the error) and proposed to work with them to craft targeted
  searches of the current database that will identify the type of documents that they are seeking.

  The process of pulling hits from even the current database remains very cumbersome, but the
  SEC offered to collaboratively develop targeted searches (with Boolean operators) that would
  result in a total of 1,000 hits. As part of this accommodation, we offered on July 8, 2021, to run
  a series of searches in the current database at the direction of Defendant’s counsel, give them
  estimated hit counts for each search, and help them identify which searches are likely to be the
  most productive in identifying documents that they seek. Counsel for Defendant rejected our
  offer on July 9, 2021, but it will remain open in the event that the Court denies the instant motion
  to compel. With sincere apologies to both counsel and the Court for this error, the SEC
  nonetheless urges the Court to deny the motion because Defendant’s fourteen proposed search
  terms are an ineffective vehicle to identify relevant documents. Our offer to collaborate on
  Boolean searches is a much more promising pathway for the parties to identify relevant
  documents, if any exist.
Case 1:20-cv-21254-BB Document 48 Entered on FLSD Docket 07/09/2021 Page 3 of 20




         Production of documents based on the additional searches sought by Defendant would be

  extraordinarily burdensome and not proportional to the needs of the case. The SEC has provided

  a declaration from an official with personal knowledge of the burdens involved in such a search,

  clearly establishing the extraordinary burden that would be imposed by Defendant’s request. See

  Gauch Decl. at ¶¶ 9, 12 (stating that Defendant’s 14 additional search terms generate more than

  54,000 hits, which is three times greater than the 18,000 hits for “dealer”). Weighed against this

  enormous burden, the relevance of the documents is small because searches based on the

  additional 14 terms proposed by Defendant are unlikely to produce anything relevant to any

  party’s claims or defenses.

         The disproportionate nature of Defendant’s request is particularly evident because: (1)

  the responsive documents the SEC has already produced underscore the informal, practical and

  consistent nature of staff advice—there is no “confusion” as to the relevant requirements for

  dealers to be registered, (2) Defendant has yet to articulate any basis for a Due Process argument,

  (3) the materials at issue—communications about a section of the Guide—are expressly

  informal, non-binding and are not a statement of law, and (4) Defendant relies on inapposite case

  law.

                                        GOVERNING LAW

         Before the SEC searched for materials containing the terms “apple” and “convertible”

  and produced the resulting documents that were responsive to Defendant’s discovery requests for

  Office of Interpretation and Guidance documents, Judge Louis determined, after oral argument

  on June 18, 2021, that “the information sought is relevant” and that Defendant’s “request is
Case 1:20-cv-21254-BB Document 48 Entered on FLSD Docket 07/09/2021 Page 4 of 20




  intuitive with respect to Defendant’s due process argument.” June 22 Order at 3. 3 Judge Louis

  found, however, that “[p]roportionality is more difficult to determine absent more complete

  information about the database.” Id.

         Determining whether a discovery request is proportional “requires counsel and the court

  to consider whether relevant information is discoverable in view of the needs of the case. In

  making this determination, [courts are] guided by the non-exclusive list of factors in Rule

  26(b)(1).” Koster v. Landmark Am. Ins. Co., No. 5:14-CV-689-OC-37PRL, 2016 WL 3014605,

  at *2 (M.D. Fla. May 20, 2016) (quoting Graham & Co., LLC v. Liberty Mut. Fire Ins. Co., No.

  2:14-cv-2148-JHH, 2016 WL 1319697, at *3 (N.D. Ala. April 5, 2016)). Federal Rule of Civil

  Procedure 26(b)(1) states that even if they are relevant, the materials a party seeks in discovery

  must be “proportional to the needs of the case, considering the importance of the issues at stake

  in the action, the amount in controversy, the parties’ relative access to relevant information, the

  parties’ resources, the importance of the discovery in resolving the issues, and whether the

  burden or expense of the proposed discovery outweighs its likely benefit.”

         As stated in Fox v. Gen. Motors LLC, No. 17-CV-209-MHC, 2019 WL 3503754, at *1

  (N.D. Ga. Jan. 18, 2019):

           As the commentary to Rule 26 explains: “A party claiming that a request
           is important to resolve the issues should be able to explain the ways in
           which the underlying information bears on the issues as that party
           understands them.” Fed. R. Civ. P. 26. Then, of course, it is the “Court's
           responsibility, using all the information provided by the parties...to
           consider these and all the other factors in reaching a case-specific
           determination of the appropriate scope of discovery.”

  (quoting Koster, 2016 WL 3014605, at *2).



  3
   Accordingly, the SEC does not take the position that Defendant has failed to bear his “initial
  burden of proving that the information sought is relevant.” See Diamond State Ins. Co. v. His
  House, Inc., No. 10-20039-CIV, 2011 WL 146837, at *5 (S.D. Fla. Jan. 18, 2011).
Case 1:20-cv-21254-BB Document 48 Entered on FLSD Docket 07/09/2021 Page 5 of 20




                                             ARGUMENT

  I.     The Defendant’s Requested Searches Would Be Extraordinarily Burdensome

         A.      The Gauch Declaration demonstrates the extreme burden.

         The Gauch Declaration establishes the extraordinary burden associated with

  Defendant’s request to compel the SEC to search, review and produce documents based on 14

  additional terms. Ms. Gauch estimates that it would take more than 1,500 hours of staff time to

  complete this work. Gauch Decl. at ¶ 12. Both the cumbersome nature of the databases that the

  Office of Interpretation and Guidance uses, and the fact that the office provides guidance to the

  public about a wide range of matters (not just dealer registration), contribute to this time

  estimate. Id. at ¶¶ 14, 22, 23. The legacy database is not searchable with more than one term.

  Id. at ¶ 21. The current database does not easily return an accurate number of search results

  without the staff manually scrolling through pages that contain only 10 results each. Id. at ¶ 23.

  Both the legacy database and the current database require a manual process to download search

  results. Id. at ¶¶ 22, 24. In the case of the legacy database, the staff must pull emails from an

  Outlook archive file that does not support accurate searching. Id. at ¶ 19. Reviewing the

  materials for responsiveness requires actually reading them carefully. Id. at ¶ 26. For all of

  these reasons, it would be less burdensome to use “dealer” as the search term, because it returns

  “only” an estimated 18,000 hits and would consume approximately 470 hours of staff time. Id.

  at ¶¶ 12, 13. And even then, it would take all four people on the staff of the Office of

  Interpretation and Guidance approximately three weeks of “doing nothing but responding to

  Defendant’s request.” Id.

         B.      Defendant mischaracterizes the burden on the SEC, and cannot demonstrate
                 that the burden for any additional searches is justified.

         In his motion, Defendant makes numerous unsupported contentions, including that
Case 1:20-cv-21254-BB Document 48 Entered on FLSD Docket 07/09/2021 Page 6 of 20




  “apple” and “convertible” “together hit on only eleven document families.” Def.’s Mot. Compel

  at 14. From this, Defendant makes the leap to concluding: “[g]iven the minimal, if any review

  that would be required of additional OIG documents, the burden of producing more documents—

  even substantially more—is also minimal.” Id. Defendant’s premise and conclusion are

  incorrect. In reality, the two search terms produced almost 1,250 hits, and the search for

  responsive documents required 36.5 hours of staff time. Gauch Decl. at ¶ 7.

         Defendant has now completely changed his original document requests, contending—

  without foundation or support for why the additional search terms he now seeks would produce

  relevant information and be proportional to the needs of the case—that the SEC “should be

  compelled to produce documents from its OIG database that hit on the 14 terms set forth above.”

  Def.’s Mot. Compel at 7.

         But as Ms. Gauch explains in her declaration, searching for these terms would return

  “approximately 54,000 hits” and “it would take enormous resources to review that number of

  documents because it is a manual process.” Gauch Decl. at ¶ 12. Ms. Gauch adds that, “This

  dataset would be almost 44 times the size of the dataset for ‘convertible’ and ‘apple,’ which took

  us 36.5 hours to identify, compile, and review.” Id. at ¶ 11. She concludes that, “it would likely

  take less time to just search for the term ‘dealer,’ for which we originally estimated 470 hours

  based upon approximately 18,000 hits.” Id. at ¶ 12.

         In other words, the burden required to produce documents responsive to Defendant’s new

  list of 14 favored search terms would dwarf the initial burden the SEC has been resisting.

  Moreover, virtually any question the Office of Interpretation and Guidance receives from the

  public could include words like “statute,” “trader,” business,” “investment,” “invest,” “factors,”

  and “hold.” See id. at ¶ 14 (the office provides guidance to the public on a wide range of
Case 1:20-cv-21254-BB Document 48 Entered on FLSD Docket 07/09/2021 Page 7 of 20




  matters). Indeed, the term “144” relates to Rule 144, which concerns the registration of

  securities, not broker-dealers. The Gauch Declaration provides concrete evidence that

  responding to the 14 new search terms proposed by Defendant would be extraordinarily

  burdensome.

         It would be far more productive for the parties to collaborate, as we propose in footnote 1

  above, on targeted Boolean searches of the Office of Interpretation and Guidance database that

  covers the period of March 2015 through the present. The SEC will offer this accommodation in

  the event that the Court denies Defendant’s motion to compel.

         Finally, Defendant is simply wrong to suggest that the SEC does not need to review the

  documents before producing them. Def.’s Mot. Compel at 12 (“The SEC has not provided any

  clear reason why the documents could not be quickly produced without further review.”). This

  sort of conclusory assertion runs throughout the motion to compel, and it is utterly lacking in

  support. There are ample reasons the SEC should review documents for responsiveness before

  simply turning them over to a Defendant who is charged with violating securities laws. For

  instance, some of the documents in the databases are purely internal communications between

  and among attorneys in the Office of Interpretation and Guidance and would fall under the

  attorney-client privilege or be protected by the work product doctrine. Other documents may

  include privileged whistleblower materials. Under the Dodd-Frank Act, 15 U.S.C. § 78u-

  6(h)(2)(A), the identity of whistleblowers cannot be disclosed except under limited

  circumstances not applicable here, so at a minimum, any information identifying a whistleblower

  would have to be redacted. The documents might also contain non-public information about

  third-parties’ businesses, that also might have to be redacted, or other steps might have to be

  taken to protect it. For these reasons, the SEC must review the documents and produce only
Case 1:20-cv-21254-BB Document 48 Entered on FLSD Docket 07/09/2021 Page 8 of 20




  those that are responsive, non-privileged, and that the SEC is allowed to produce under

  applicable law.

  II.     The Requested Materials Would Have Little If Any Relevance

          The minimal relevance of the documents sought by Defendant pales in comparison to the

  enormous burden of locating, reviewing and producing the documents, as discussed above.

          A.      Office of Interpretation and Guidance staff referred third-parties to the law
                  and did not create any confusion in the industry.

          Contrary to Defendant’s assertions, the documents produced by the SEC thus far hardly

  substantiate Defendant’s Due Process arguments. Defendant asserts that “[i]n none of the

  [Office of Interpretation and Guidance] communications did the SEC ever tell market

  participants to read Big Apple or the Exchange Act’s dealer definition” and that by filing the case

  against Mr. Almagarby, the “SEC created confusion in the marketplace” about who qualifies as a

  dealer that it refused to clarify when asked. Def.’s Mot. Compel at 5. These assertions are

  factually incorrect and otherwise do not support any kind of a Due Process argument. 4

          When responding to questions, the Office of Interpretation and Guidance staff routinely

  directed the public to consult the Guide. See Gauch Decl. at ¶ 16. Notably, in the second

  sentence of the Guide’s section “Who is a ‘Dealer,’” the Guide quotes the definition of “dealer”

  from the Exchange Act. See Ex. 1 at 4. Defendants thus cannot reasonably contend that this

  would not be sufficient to alert the public to the plain language of the statute. More importantly,




  4
    For example, although the Office of Interpretation and Guidance staff generally did not provide
  case citations to the public, they did refer at least one questioner to the district court’s decision in
  Big Apple. See Ex. 3 at 2 (SEC-JMJ-OIG-75) (“You may also find the following cases
  informative: Couldock & Bohan, Inc. v. Societe Generale Securities Corp., 93 F. Supp. 2d 220,
  223-30 (D. Conn. 2000), and SEC v. Big Apple Consulting U.S.A., Inc., 2011 U.S. Dist. LEXIS
  95292, at *25-30 (M.D. Fla., Aug. 25, 2011)”).
Case 1:20-cv-21254-BB Document 48 Entered on FLSD Docket 07/09/2021 Page 9 of 20




  and as set forth in detail below, the Guide contains numerous statements admonishing readers

  that it is not a source of law and that they must understand and follow the law.

             In general, the Office of Interpretation and Guidance staff members are instructed to

  decline to provide legal advice and instead urge questioners to consult an attorney. Gauch Decl.

  at ¶ 16. The staff were faithfully following agency protocol, and none of their responses gave

  rise to any Due Process claims.

            Defendant further claims that the documents from the Office of Interpretation and

  Guidance that the SEC recently produced “directly support Mr. Keener’s contention that the

  industry had a different understanding of the dealer registration requirements than the one the

  SEC is now advancing in this litigation” and the staff “created confusion in the marketplace” by

  refusing to answer questions about the SEC’s pending litigation against Mr. Almagarby. Def.’s

  Mot. Compel at 5, 8-9.

            To that end, Defendant relies upon an email chain between an employee of one of his

  brokers and the staff regarding the fact pattern presented in the Almagarby case, litigation that

  was then-pending in this district. See SEC v. Almagarby, 479 F. Supp. 3d 1266, 1271 (S.D. Fla.

  2020); Ex. 4 (SEC-JMJ-OIG-14) (question of David Jarvis of Alpine Securities, Inc. regarding

  Almagarby and SEC response); Ex. 5 (SEC-ALPSEC-E-0021761) (email of JMJ Financial to

  Randall Jones and David Jarvis of Alpine Securities on March 22, 2019). The emails in this

  exchange undermine, rather than support, Defendant’s contentions, as they demonstrate that the

  staff: (1) followed the agency’s general policy of not discussing pending litigation with third-

  parties, and (2) invited the person making the inquiry to send a request for a no-action letter,

  which would have provided a formal fact-specific response to the inquiry. 5 Neither of these



  5
      Specifically, the SEC’s response stated, in part:
Case 1:20-cv-21254-BB Document 48 Entered on FLSD Docket 07/09/2021 Page 10 of 20




  things could plausibly have sown confusion either specifically as to the Defendant or in the

  industry generally. They do not help the Defendant carry his burden of establishing why

  communications from the Office of Interpretation and Guidance are sufficiently relevant to

  justify requiring the SEC to conduct a burdensome search in support of a generalized Due

  Process claim.

           B.      Defendant fails to articulate any substantial Due Process argument,
                   especially in the face of the Court’s holdings on Due Process at the pleadings
                   stage.

           Defendant’s weak Due Process argument further demonstrates how the limited relevance

  of the discovery cannot overcome the enormous burden that the proposed search terms would

  impose. In her August 14, 2020 Order denying Defendant’s motion to dismiss, Judge Bloom

  squarely considered and rejected Defendant’s claim that he was engaged in business activities he

  “‘had no way of knowing could be unlawful.’” See August 14, 2020 Order at 10. Judge Bloom

  reasoned that Defendant’s Due Process argument “overlooks the express language of the

  Exchange Act, decisions from this circuit applying the definition of ‘dealer,’ and the SEC Guide

  itself, which sets forth instances in which a party can be deemed a dealer.” Id. at 10-11.

  Moreover—and critical to both the relevance burden and proportionality—Judge Bloom also

  found that Defendant’s Due Process argument “fails to point to any particular aspect of the




           The Commission staff generally cannot comment on Enforcement
           Actions other than to provide information already made public by the
           Commission. If there is a specific fact pattern you are seeking guidance
           on, you may send us a request for a no-action letter. Procedures
           applicable to requests for no-action and interpretive letters are available
           in Securities Act Release No. 6269 (http://www.sec.gov/rules/other/33-
           6269.pdf).

  Ex. 4.
Case 1:20-cv-21254-BB Document 48 Entered on FLSD Docket 07/09/2021 Page 11 of 20




  Exchange Act that is ambiguous.” Id. at 11 (emphasis added). Since that time, eleven months

  ago, Defendant has come no closer to articulating a specific Due Process argument. He still

  cannot say why he lacked notice of the dealer registration requirement.

         The SEC is mindful of Judge Louis’s observation that “Judge Bloom’s denial of the

  motion to dismiss on the basis of Defendant’s due process claim is not synonymous with

  rejecting Defendant’s due process claim altogether.” June 22 Order at 3. However, as the SEC

  responded during the June 18, 2021 hearing, see Hr’g Tr. at 38-39, the controlling law that Judge

  Bloom relied upon has not changed, and the responsive documents the SEC has produced so far

  underscore that Defendant is casting about for a Due Process argument. It is simply

  implausible—and Defendant provides no basis to believe—that there will be an email or other

  evidence in the files of the Office of Interpretation and Guidance regarding one or more non-

  binding informal SEC staff member responses to any members of the public (about which

  Defendant is not yet aware, or he would have requested it specifically) that will change Judge

  Bloom’s findings regarding the plain language of the statute, controlling Eleventh Circuit law,

  and the language of the Guide.

         Key to the relevance analysis is that Defendant has yet to articulate any sort of challenge

  to the language of the statute. And one is unlikely to come. Instead, it appears that Defendant’s

  as-yet-un-elucidated Due Process argument rests, at least in part, on his view that the factors

  cited in the Guide, or the manner in which the staff answered third-party questions about them,

  somehow prevented him from having fair notice of the law. The nascent—or nonexistent—

  nature of Defendant’s argument is strongly suggested in the instant motion, where Defendant

  “ask[s] that [14 additional] terms be run on documents from 2013 to 2020 . . . . in order to assess

  the ways in which [SEC v. Big Apple] did or did not alter the SEC’s communications with
Case 1:20-cv-21254-BB Document 48 Entered on FLSD Docket 07/09/2021 Page 12 of 20




  members of the public about the dealer registration requirements.” Def.’s Mot. Compel at 7 n.2

  (emphasis added).

          It is clear that without any actual evidence that the staff ever gave anyone unclear or

  confusing advice, Defendant is seeking an order that would require the SEC to continue a highly

  burdensome endeavor that is unlikely to affect the reasoning or law supporting Judge Bloom’s

  rejection of Defendant’s Due Process challenge at the pleading stage. Despite Defendant’s

  ardent focus on the Guide, the law in the Eleventh Circuit does not even require a court to

  consider it in determining whether one is a dealer. To that end, Judge Bloom held that:

          The Eleventh Circuit has examined the explicit statutory language defining a ‘dealer’
          without referencing factors when evaluating whether a party is subject to securities
          registration requirements. See SEC v. Big Apple Consulting USA, Inc., 783 F.3d 786,
          809-10 (11th Cir. 2015) (explaining that the “centerpiece” of the definition of a “dealer”
          is the word “business,” and noting that defendants were dealers where their “entire
          business model was predicated on the purchase and sale of securities” and where they
          bought “stocks at deep discounts” by contractual agreement and “then resold those stocks
          for profit”) (emphasis in original).

  Id. at 9-10.

          Defendant had notice of the dealer registration requirement not only from the plain

  language of the statute, the Guide, and the Eleventh Circuit’s decision in Big Apple, which came

  within two months of the start of the Relevant Period in the Complaint, but also from the Big

  Apple decision in the Middle District of Florida in 2011. See SEC v. Big Apple Consulting USA,

  Inc., et al., 2011 WL 3753581, *8-10 (M.D. Fla. Aug. 25, 2011). And he has not articulated

  what sort of communications from the Office of Interpretation and Guidance about the Guide—

  even if they existed—would have any bearing on whether he had notice of the requirements.
Case 1:20-cv-21254-BB Document 48 Entered on FLSD Docket 07/09/2021 Page 13 of 20




         C.      The Guide to Broker-Dealer Registration is not a source of law and it
                 expressly directs readers that they may not rely on it without “referring to
                 the actual statutes, rules, regulations, and interpretations.”

      In urging the Court to order the SEC to conduct additional burdensome searches, Defendant

  focuses intently upon what SEC staff may have told (or failed to tell) unrelated third-parties

  about parts of the Guide, while ignoring the plain language of the statute, controlling Eleventh

  Circuit case law, and the fact that Judge Bloom has already held that the SEC has alleged that

  Defendant’s business activities “come within the ambit of certain of the factors listed in the SEC

  Guide.” August 14, 2020 Order at 9.

      Although Judge Bloom’s holding regarding the primacy of the relevant statute and Eleventh

  Circuit case law are dispositive of the potential probative value of the Guide, or communications

  regarding it, the Guide itself is unmistakably in accord. In seeking to justify his motion to

  compel, Defendant glosses over the fact that the Guide is not, and does not purport to be, a

  source of law. In reality, the Guide expressly admonishes readers (in all caps in the original) as

  follows: “CAUTION — MAKE SURE YOU FOLLOW ALL LAWS AND RULES.” Ex. 1

  at 3. It further states, “We have prepared this guide to summarize some of the significant

  provisions of the Act and its rules.” Id. And by its own terms the Guide warns readers that it

  does not take the place of the law, stating:

              We wish to stress that we have published this guide as an
              introduction to the federal securities laws that apply to
              brokers and dealers. It only highlights and summarizes
              certain provisions, and does not relieve anyone from
              complying with all applicable regulatory requirements.
              You should not rely on this guide without referring to the
              actual statutes, rules, regulations, and interpretations.

  Id. at 24 (emphasis in original). Were this not sufficient to apprise the public that the Guide is

  not the law, it also states, “Although this guide highlights certain provisions of the Act and our
Case 1:20-cv-21254-BB Document 48 Entered on FLSD Docket 07/09/2021 Page 14 of 20




  rules, it is not comprehensive[]” and it further instructs that “Brokers and dealers, and their

  associated persons, must comply with all applicable requirements, including those of the U.S.

  Securities and Exchange Commission [], as well as the requirements of any self-regulatory

  organizations to which the brokers and dealers belong, and not just those summarized here.”

  Id. at 3.

          Among other caveats, the Guide also makes clear that anyone who consults it “may

  wish to consult with a private lawyer who is familiar with the federal securities laws, to assure

  that you comply with all laws and regulations” and that “[w]hile the staff attempts to provide

  guidance by telephone to individuals who are making inquiries, the guidance is informal and

  not binding. Formal guidance may be sought through a written inquiry that is consistent with

  the SEC's guidelines for no-action, interpretive, and exemptive requests.” Id. The Guide also

  advises that the “SEC staff cannot act as an individual’s or broker-dealer’s lawyer.” Id. There

  is no evidence that Defendant either sought informal information from SEC staff or formal

  guidance.

          Because the Guide is expressly not a statement of law, Defendant’s continued quest for

  informal, non-binding staff responses to third-party questions would not be relevant to any

  defense—questions to, and responses provided by, the SEC to other members of the public are

  not legal determinations, are not binding upon this Court, and cannot be used to determine

  whether Defendant’s conduct violated the plain language of the dealer registration statute at issue

  in this case. Any communications SEC staff had with third-party members of the public would

  have at best marginal probative value as to either of the defenses Defendant proffers, and as

  discussed below, the resources required to conduct the searches would simply not be

  proportional to the needs of the case.
Case 1:20-cv-21254-BB Document 48 Entered on FLSD Docket 07/09/2021 Page 15 of 20




         D.      Defendant cites inapposite case law to attempt to demonstrate that “industry
                 practice” is relevant to Due Process and scienter for purposes of injunctive
                 relief.

                 (1)     Due Process

         In support of his Due Process argument, Defendant relies on SEC v. Kovzan, where a

  district court in Kansas found in 2012 that industry practice was relevant to a due process/fair

  notice defense. See 2012 WL 48190114819011, at *5 (D. Kan. Oct. 10, 2012). Def.’s Mot.

  Compel at 9-10. Kovzan is neither controlling, nor at all on point. First, the due process or fair

  notice claim in Kovzan dealt with the SEC’s interpretations of agency regulations, which the

  defendant contended “were impermissibly vague.” 6 Id.

         Here, there are no SEC rules at issue, and the only laws are the Exchange Act’s statutory

  definition of “dealer” and the requirement that dealers register with the SEC. Moreover, Judge

  Bloom has already found that Defendant has not even contended that the Exchange Act’s dealer

  registration provisions are ambiguous. Thus, Kovzan’s holding as to industry practice is

  inapplicable to a Due Process/fair notice defense where, as here, the defendant is not even

  challenging the statutory language as being vague or ambiguous. The other cases Defendant

  relies on in ostensible support for his Due Process argument—and his contention that industry

  practice materials would somehow be relevant to his claim—suffer from the same problem as

  Kovzan in that they both deal with challenges to an agency regulation, or its interpretation

  thereof. See Diebold Inc. v. Marshall, 585 F.2d 1327, 1336 (6th Cir. 1978) (examining whether

  a challenged regulation “gave Diebold sufficient warning that press brakes were with the scope




  6
   The two cases the court cited in Kovzan also involved agency rules, not statutes. See Ohio Cast
  Prods., Inc. v. Occupational Safety & Health Rev. Comm’n, 246 F.3d 791, 793, 799 (6th Cir.
  2001) (Department of Labor regulations at issue); General Elec. Co. v. EPA, 53 F.3d 1324, 1325,
  1332 (D.C. Cir. 1995) (EPA regulations at issue).
Case 1:20-cv-21254-BB Document 48 Entered on FLSD Docket 07/09/2021 Page 16 of 20




  of its point of operation guarding requirements.”); General Elec. Co. v. EPA, 53 F.3d 1324, 1332

  (D.C. Cir. 1995) (determining that the EPA’s interpretation of its own regulation did not provide

  fair notice to the plaintiff); see also Def.’s Mot. Compel at 8. Moreover, both of these cases

  dealt with specific Due Process challenges, rather than the generalized “confusion in the

  industry” allegedly caused by the SEC’s decision to file a lawsuit to enforce the longstanding

  dealer registration statute in the Exchange Act. See Def.’s Mot. Compel at 8.

         Second, Defendant ignores the fact that Kovzan relied upon an outdated discovery

  standard. The Kovzan Court ordered the SEC to produce non-public SEC documents based on

  the former version of Federal Rule of Civil Procedure 26, holding: “The Court concludes that

  discovery of such non-public documents may lead to the discovery of admissible information

  relevant to defendant's fair notice defense.” 2012 WL 4819011, at *5. Kovzan was decided in

  2012. In 2015, Rule 26 was amended, deleting the quoted phrase that was relied upon by Kovzan

  (i.e., allowing discovery because it was “reasonably calculated to lead to the discovery of

  admissible evidence”). Amended Rule 26(b)(1) clearly states a different standard: “Parties may

  obtain discovery regarding any non-privileged matter that is relevant to any party's claim or

  defense and proportional to the needs of the case.” The proper standard matters. See Sharbaugh

  v. Beaudry, 2017 WL 5988221, at *2 and n.3 (N.D. Fla. May 5, 2017) (underscoring the peril in

  attorneys relying on “caselaw that analyzed the version of Rule 26 that existed before the highly

  publicized amendments took effect on December 1, 2015”). Kovzan is not helpful to Defendant

  or the Court’s resolution of the discovery issues here.

                  (2)    Injunctive Relief

         As a preliminary matter, the SEC has made the significant concession that it will not

  argue that Defendant acted recklessly with respect to its claim for injunctive relief (it is not
Case 1:20-cv-21254-BB Document 48 Entered on FLSD Docket 07/09/2021 Page 17 of 20




  disputed that there is no scienter component to the statute Defendant is charged with violating).

  The only reason to determine the industry’s understanding of the dealer requirements, and

  whether the SEC somehow confused the industry, is to assess whether Defendant acted

  recklessly in not registering as a dealer for purposes of injunctive relief. Once the SEC agrees

  not to argue recklessness, there is no reason for it to undertake an extraordinary burden to

  produce materials about its communications with the industry.

         Moreover, Judge Louis’s finding that “the SEC’s decision not to argue scienter does not

  preclude Defendant from advancing it” does not square with Kovzan (which the SEC maintains

  is inapposite in any event) where the Court found that the SEC could “remov[e] the issue

  recklessness from the case” by seeking to prove its charge through a different theory. See 2012

  WL 4819011, at *4. In Kovzan, the court noted that recklessness involves an “extreme departure

  from the standard of ordinary care,” and that, therefore, “evidence of the practice within the

  industry may be relevant.” The court observed that “the SEC could attempt to prove scienter in

  this case solely by showing an intent to defraud, thereby removing the issue [of] recklessness

  from the case.” Id. But because the SEC would not agree to remove the recklessness standard,

  therefore, the court held, “defendant is entitled to seek evidence relating to the industry

  standard.” Id.

         In the present case, in contrast, the SEC has “removed the issue [of] recklessness from

  the case,” and so it follows that “evidence of practices within the industry” are not relevant.

                   (3)   Reliance on Ripple Labs is misplaced.

         Defendant’s reliance on the Magistrate Judge’s oral order in Ripple Labs, see Def.’s Ex.

  20 (H’rg Tr. at 51, SEC v. Ripple Labs, Inc., No. 20 Civ. 10832 (S.D.N.Y. Apr. 6, 2021)), is

  likewise misplaced. We note that the cryptocurrency industry, which is a new and consistently
Case 1:20-cv-21254-BB Document 48 Entered on FLSD Docket 07/09/2021 Page 18 of 20




  growing area of the securities industry, is not comparable to the dealer market, and the law

  surrounding them could not be more different. Defendant has been using the same business

  model for more than a decade. The jurisprudence on dealer registration in the Eleventh Circuit

  dates back more than 50 years to Eastside Church of Christ v. National Plan, Inc., 391 F.2d 357

  (11th Cir. 1968), decades before cryptocurrency was even invented. In short, because the law on

  dealer registration is long standing, clear and well developed, the considerations at play in Ripple

  regarding the relatively new cryptocurrency industry simply are not relevant in this case.

         What is more, the Magistrate Judge in Ripple Labs premised her holding on the narrow

  grounds that the Commission’s statements to third parties about Bitcoin and Ether may be

  relevant to Ripple’s defense that those assets are comparable to Ripple’s XRP. Defendant has no

  analogous defense here.

         Finally, allowing wholesale discovery of a regulatory agency’s communications with

  third parties who are not the subject of an enforcement action is likely to have a substantial

  chilling effect upon the free exchange of information and data between the agency and those it

  regulates. For example, the SEC often engages with issuers of registered and unregistered

  securities, broker-dealers, investment advisers, credit rating agencies, auditors, and other

  industry participants. A requirement that the SEC produce in discovery all communications

  between and amongst those parties, in all of the enforcement actions brought each year against or

  involving industry participants, would risk lessening the useful exchange of information between

  the SEC and the securities industry. Such an impact—weighed against the likelihood that such

  information would be irrelevant in a district court action applying the plain language of an 87

  year old federal statute—would not be helpful to industry participants or investors.
Case 1:20-cv-21254-BB Document 48 Entered on FLSD Docket 07/09/2021 Page 19 of 20




                                             CONCLUSION

         The Court should deny Defendant’s motion because the documents he seeks to compel

  would not aid him in proving either of the defenses he proffers, and the burden to the SEC would

  be extraordinary and disproportional to any genuine needs of the case. More significantly, the

  SEC—having discovered that it mistakenly described one of the databases that contains

  potentially responsive documents to counsel and the Court—has offered to work collaboratively

  with Defendant’s counsel to conduct a reasonable search for responsive documents,

  notwithstanding their lack of relevance.


   DATED:     July 9, 2021                     Respectfully submitted,

                                By:
                                                     /s/
                                               Joshua E. Braunstein (Special Bar No. A5502640)
                                               Antony R. Petrilla (Special Bar No. A5502641)
                                               Attorneys for Plaintiff
                                               SECURITIES AND EXCHANGE COMMISSION
                                               100 F Street NE
                                               Washington DC 20549
                                               Telephone: (202) 551-8470
                                               Braunsteinj@sec.gov

                                               ATTORNEY FOR PLAINTIFF
                                               SECURITIES AND EXCHANGE
                                               COMMISSION
Case 1:20-cv-21254-BB Document 48 Entered on FLSD Docket 07/09/2021 Page 20 of 20




                               CERTIFICATE OF SERVICE
          I hereby certify that on July 9, 2021, I filed Plaintiff Securities and Exchange
  Commission’s Response in Opposition to Defendant’s Motion to Compel and Memorandum of
  Law through the Court’s CM/ECF system, which automatically sends notices to counsel of
  record in this case.


                                                 /s/
                                           Joshua E. Braunstein

                                           ATTORNEY FOR PLAINTIFF
                                           SECURITIES AND EXCHANGE
                                           COMMISSION
